JUDGMENT
Carman, Judge:
This case having been remanded to the Department of Commerce, International Trade Administration (“ITA”), pursuant to this Court’s decision, Slip Op. 92-98 (June 30, 1992), the remand results having been filed with the Court on October 16, 1992, and this Court having received Plaintiffs’ comments on the remand results, it is hereby Ordered that the remand results filed with this Court on October 16, 1992 are hereby affirmed; and it is further Ordered that the ITA shall publish a revised final results of administrative review for the periods April 1, 1987-March 31, 1988 and April 1, 1988-March 31, 1989 for the following two Sugiyama Chain distribution channels:
[[Image here]]
And it is further
Ordered that this case is dismissed